Citation Nr: 0003154	
Decision Date: 02/08/00    Archive Date: 02/15/00

DOCKET NO.  98-14 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased evaluation for lumbosacral 
strain, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased evaluation for discogenic 
disease, with degenerative joint disease, of the cervical 
spine, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Esq.


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel



INTRODUCTION

The veteran had active service from December 1982 to May 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 1998 rating decision of the 
Newark, New Jersey Department of Veterans Affairs Regional 
Office (RO).  In this rating decision, the RO continued the 
10 percent evaluation assigned to the veteran's lumbosacral 
strain and increased the evaluation of the veteran's cervical 
spine condition from noncompensable to 10 percent.  Service 
connection for each condition had been granted by rating 
decision issued in May 1991.  In July 1998, the veteran filed 
a notice of disagreement with the June 1998 rating decision.  
In August 1998, the RO provided the veteran with a statement 
of the case in which it increased the evaluation of the 
veteran's lumbosacral strain to 20 percent disabling.  The 
veteran's substantive appeal was received by the RO 
subsequently in that month.

In August 1998, the veteran's representative filed a waiver 
under 38 C.F.R. § 20.1304(c) of further consideration of 
evidence by the RO.  A second such waiver was filed in 
October 1998.  Additional medical evidence was subsequently 
added to the record.

FINDINGS OF FACT

1.  The veteran's lumbosacral strain is characterized by 
flare-ups of pain, muscle spasm, and moderate limitation of 
range of motion,

2.  The veteran's discogenic disease, with degenerative joint 
disease, of the cervical spine is characterized by flare-ups 
of pain, muscle spasm, a slight lordosis, anterior 
spondylolysis of C4, C5, and C6, and moderate limitation of 
motion.




CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for lumbosacral strain have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5292, 5295 (1999).

2.  The criteria for an evaluation of 20 percent for 
discogenic disease, with degenerative joint disease, of the 
cervical spine have been met. 38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 
5290, 5293 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The service medical records of the veteran included in the 
claims file documented that he was treated on numerous 
occasions for his back.  The earliest treatment record was 
dated in January 1985.  At that time, the veteran was 
diagnosed with paravertebral muscle spasm in the thoracic 
region.  He was prescribed a muscle relaxant and advised to 
use a heat pad.  In February 1985, his diagnosis was changed 
to back pain and improvement in his condition noted.  The 
examination was negative for spasms and found the veteran to 
have full range of motion in his back.  It was noted that his 
pain had decreased.  He was kept on the therapy involving the 
taking of muscle relaxants and the application of heat.  In 
August 1985, the veteran was treated again for an incident of 
back pain. The treatment record recounts that the veteran 
described an onset of back pain that caused him to become 
stiff and to feel the pain radiating down his legs.  The 
veteran was diagnosed with paravertebral myositis and found 
to have lost range of motion in his back.  He was prescribed 
anti-inflammatory medication, moist heat, and exercises to 
restore range of motion.  In March 1986 the veteran sought 
treatment for back pain 


that he reported came upon him after he lifted heavy objects.  
The veteran reported that the pain radiated down his legs.  
Upon examination, slight muscle spasm in the lower lumbar 
region was found.  The veteran was diagnosed with muscle 
strain.  He was prescribed medication and heat and his 
activities were restricted for several days to avoid further 
strain of his back.  Service medical records indicated that 
another incident of back pain arising during physical 
activity occurred in July 1987.  This involved the 
paravertebral muscle group in the lumbar area.  Muscle spasm 
was found to be present.  The veteran was diagnosed with 
lower back pain and prescribed a muscle relaxant and an anti-
inflammatory drug.  He was instructed to apply heat to his 
back and to avoid lifting heavier objects for several days.

Service medical records disclosed that in April 1988, the 
veteran was again diagnosed with muscle spasm in his back.  
He was found to have pain and limited range of motion in his 
back.  His physical activities were restricted, and he was 
prescribed a muscle relaxant and an anti-inflammatory drug.  
Additional occasions of back pain accompanied by stiffness 
were documented for May and June 1989.  On each occasion the 
veteran reported that the pain radiated out from the site to 
one or both of his sides.  On the June 1989 occasion, the 
veteran recounted that the pain came upon him while he was 
climbing stairs and pulling on the handrail.  The veteran was 
diagnosed with back strain in May 1989 and with muscle spasm 
in June 1989.  He was prescribed an anti-inflammatory drug in 
May 1989 and on each occasion, a muscle relaxant.  The 
service medical records indicated that in January 1990, the 
veteran was again diagnosed with and treated for lower back 
pain.  It was stated that the pain did not radiate.  The 
veteran's range of motion was found to be limited.  He was 
told to restrict his physical activity for several days and 
was prescribed a muscle relaxant.

Since he filed his initial claim for compensation for his 
back condition in July 1990, the veteran has undergone a 
number of VA examinations. The report of a July-August 1990 
VA examination report noted that the veteran had had a 
history of low back pain after parachute jumping during 
service in 1983.  In the examination the 


veteran was found to have pain on percussion over the 
lumbosacral spine but no limitation in the range of motion of 
his trunk or abnormalities in his gait.  His bilateral 
reflexes in the knee and ankle were found to be slightly 
decreased.  He was diagnosed with residuals of a lower back 
injury, specifically, lumbosacral strain.  During the same 
examination process, the veteran's cervical condition was 
assessed.  He was diagnosed with discogenic disease at C6-C7 
and degenerative joint disease of the cervical spine.

The documentation of subsequent VA examinations indicated 
that the assessment and diagnosis of the veteran's cervical 
and lower back conditions varied over time.  In October 1992, 
the veteran was diagnosed with lumbosacral strain.  Absence 
of neurological involvement, including sciatic notch 
tenderness and extensor hallucis longus weakness, was noted.  
Limitations of motion were documented. It was observed that 
the veteran was unable to perform straight leg raises.  His 
flexion was 90 degrees, his extension 0 degrees.  Lateral 
bends to the right and left were each 25 degrees, and 
rotations to the right and left were each 30 degrees.  The 
veteran complained of pain upon full extension and evinced 
pain upon percussion of the lumbosacral spine.  Moderate 
spasm of the lumbar paraspinal musculature was found to be 
present.  X-rays of the lumbar spine revealed no additional 
abnormality.  The veteran underwent VA examination again in 
February 1993.  It was found that there was a history, but no 
current evidence, of lower back pain.  The examination was 
also negative for any radiculopathy.  As to the cervical 
spine, the examination report again indicated that there was 
no current evidence of pain symptoms consistent with the 
history thereof.  The report of a VA review examination 
performed upon the veteran in March 1995 also concluded that 
there was no evidence that the veteran had symptoms of either 
condition currently.

In May 1998, the veteran underwent VA examination in 
connection with his current claim for an increased evaluation 
of his cervical and lower back conditions.  The examination 
report disclosed that the veteran complained of intermittent 
stiffness and discomfort, but without radiation to other 
areas, in both his neck and his lower 


back.  It was stated that he saw a chiropractor once per 
month for therapeutic manipulation.  The veteran was said to 
have described spells of discomfort in his neck and/or lower 
back which would arise spontaneously, without any antecedent 
trauma and would last for a few minutes at a time over a 
period up to a week.  It was reported that the veteran 
described these spells as causing him to feel weakness and 
fatigue but not as incapacitating.  It was noted that the 
veteran did not use a cane or braces.  Upon examination of 
the cervical spine, a slight lordosis was noted.  Soto-Hall 
test was negative, and reflexes, sensation, and strength in 
the upper extremities were found to be normal.  It was noted 
that the veteran could easily touch his chin to his chest.  
His range of motion involving the cervical spine was 45 
degrees of rotation to either side, 60 degrees of flexion, 
and 30 degrees of hyperextension.  Upon examination of the 
lower back, no evidence of scoliosis, pain upon palpation 
(including abdominal palpation), or muscle spasm was found.  
Reflexes, sensation, strength, and gait were observed to be 
normal.  The veteran's range of motion involving the lower 
back was 90 degrees of flexion, 20 degrees of hyperextension, 
and approximately 30 degrees of bilateral rotation.  Both the 
cervical spine and the lumbosacral spine were diagnosed as 
normal, with no neurological abnormalities.  

However, the reports of a magnetic imaging procedure (MRI) 
performed in May 1998 upon the cervical spine and the 
lumbosacral spine of the veteran included in the claims file 
indicated that abnormalities existed with respect to each.  
The report of the MRI of the cervical spine stated an 
impression of muscle spasm and anterior spondylolysis of C4, 
C5, and C6.  The report of the MRI of the lumbosacral spine 
stated an impression of muscle spasm, bulging disk at L4-L5, 
and a protruded herniated disk L5-S1 left central and lateral 
causing effacement of the epidural fat, indentation of the 
anterior thecal sac, and narrowing of the left neural 
foramen.

The veteran was examined by VA again in January 1999.  The 
report stated that the veteran was employed as a full-time 
custodian.  The diagnoses resulting from the examination were 
mild degenerative joint disease of the cervical spine and a 
normal 


lumbosacral spine.  The report of the examination stated that 
the veteran complained of a nonradiating pain in his lower 
back that would arise approximately once per month and lasted 
two or three days and of a pain in his neck that would arise 
intermittently and lasted one or two days.  It was stated 
that the veteran described both kinds of pain as subject to 
aggravation by certain weather.  It was also noted that the 
veteran reported having difficulty moving his neck to the 
left.  The veteran was said to have reported that he had no 
problems bending and walking, that he used a belt for lifting 
but could lift up to 75 pounds.  It was observed that the 
veteran used no canes, crutches, or braces and that he had a 
normal gait.  Range of motion in the veteran's cervical spine 
was reported to consist of 30 degrees of flexion, 50 degrees 
of extension, 90 degrees of rotation toward the right side, 
and 60 degrees of rotation toward the left.  There was no 
pain upon palpation, and Soto-Hall compression did not 
increase the veteran's discomfort.  No paraspinal muscle 
spasm was found to be present.  Range of motion in the 
veteran's lumbosacral spine was reported to consist of 20 
degrees of lateral deviation toward the right and the left, 
15 degrees of rotation to the right, 30 degrees of rotation 
to the left, 40 degrees of flexion, and 30 degrees of 
hyperextension.  The veteran was unable to perform straight 
leg raises.  No muscle spasm or other paraspinal 
abnormalities were found to be present.  X-ray findings were 
normal for both the cervical and the lumbosacral spine.

Private medical records concerning treatment of the veteran 
from December 1996 through October 1999 were added to the 
claims file in October 1999.  These records show that the 
veteran was treated regularly for both his cervical and lower 
back conditions.  The records disclosed that as of March 
1999, the veteran's cervical range of motion was as follows:  
45 degrees each of flexion and extension, 35 degrees each of 
lateral movement to the right or the left, 60 degrees of 
rotation to the right, and 65 degrees of rotation to the 
left.  The records also disclosed that as of March 1999, the 
veteran's lumbar range of motion was as follows:  40 degrees 
of flexion, 15 degrees of extension, and 15 degrees each of 
lateral movement to the right or to the left.

II.  Analysis

The veteran has alleged that the symptoms resulting from his 
service-connected cervical spine and low back conditions are 
more severe than contemplated by the ratings assigned to 
them.  Thus, the veteran's claims of entitlement to increased 
evaluations of his disabilities are well grounded.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992); 38 U.S.C.A. § 5107(a) 
(West 1991).  

In general, disability evaluations are assigned by applying a 
schedule of ratings, which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155 (West 1991).  VA regulations 
require that, in evaluations of a given disability, that 
disability be viewed in relation to its whole recorded 
history.  See 38 C.F.R. §§ 4.1, 4.2.  When there is a 
question as to which of two ratings should be assigned to a 
disability, the higher rating must be assigned if the 
disability pictured by the record more closely approximates 
the criteria required by that rating.  38 C.F.R. § 4.7.  In 
every instance in which the minimum schedular evaluation 
requires residuals and the schedule does not provide a 
noncompensable evaluation, a noncompensable evaluation will 
be assigned when the required residuals are not shown.  
38 C.F.R. § 4.31.  All VA regulations which the face of the 
record indicates are potentially relevant to the claim for 
increased evaluation will be considered by the Board, whether 
explicitly raised in the record or not, unless their 
consideration would be arbitrary, capricious, or contrary to 
law.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  

When after a careful review of all available and assembled 
data a reasonable doubt arises regarding the degree of 
disability, such reasonable doubt must be resolved in favor 
of the claimant.  38 C.F.R. § 4.3.  Thus, a claim for an 
increased evaluation of disability will be granted unless a 
preponderance of the evidence of record is against the claim.  
38 U.S.C.A. § 5107(b) (West 1991).

The history of the disabilities of the veteran has been 
noted.  See Schafrath v. Derwinski, 1 Vet. App. 589.  
However, in a claim for an increased evaluation, the present 
level of the disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Therefore, evidence of record 
most pertinent to the claim will be that bearing on this 
issue.

a.  Lumbosacral Strain

In evaluating the veteran's claim for an increased rating of 
his lumbosacral strain, the Board considers the veteran to be 
seeking the maximum benefit allowed by law and regulation.  
See AB v. Brown, 6 Vet. App. 35 (1993) (a claimant is 
presumed to be seeking the maximum benefit allowed by law and 
regulation for the disability in question, and a claim 
remains in controversy when less than the maximum benefit has 
been awarded).  As has been observed, the June 1998 rating 
decision which the veteran now appeals continued the 
evaluation of his lumbosacral strain as 10 percent disabling.  
An August 1998 statement of the case increased that 
evaluation to 20 percent.  However, the veteran has not been 
granted the maximum evaluation potentially available for this 
condition.  Therefore, the increase in the evaluation of 
lumbosacral strain of the veteran from 10 percent to 20 
percent by the August 1998 statement of the case did not 
terminate his appeal of the June 1998 rating decision.

The current 20 percent evaluation of the veteran's 
lumbosacral strain is based on the criteria contained in 
Diagnostic Code 5295.  Diagnostic Code 5295 provides for a 20 
percent evaluation if the disability involves muscle spasm on 
extreme forward bending and unilateral loss of lateral spine 
motion in the standing position.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (1999).  The August 1998 rating decision 
contained in the statement of the case was based on the 
presence of such factors in the medical evidence of record.  
An evaluation of 40 percent is afforded under this Diagnostic 
Code if the lumbosacral strain is severe, involving listing 
of the whole spine to the opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space.  If there is also abnormal mobility on forced motion, 
not all of the foregoing factors need be present.  While the 
veteran has complaints of flare-ups of pain and limitation of 
motion, there is no documentation in the record of a finding 
of abnormal mobility on forced motion.  Nor does the evidence 
demonstrate that there is a listing of the veteran's spine to 
the opposite side.  The May 1998 VA examination was negative 
for scoliosis, and that finding was not contradicted by 
subsequent medical evidence.  A finding of narrowing or 
irregularity of joint spaces is not present in the record.  
Nor are osteoarthritic changes in the lower back, another 
requirement for a 40 percent evaluation, documented in the 
medical record.  Indeed, all x-rays of the lower back are to 
the contrary.  Therefore, the Board finds that the medical 
evidence of record does not support an evaluation of 40 
percent under Diagnostic Code 5295.  The picture of the 
veteran's disability presented by that record more closely 
approximates the criteria for a 20 percent evaluation 
thereunder.  See 38 C.F.R. § 4.71.

The veteran's lower back condition may also be evaluated 
under Diagnostic Code 5292, which pertains to limitation of 
motion of the lumbar spine.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (1999).  Under this Diagnostic Code, a 
20 percent rating is afforded for moderate limitation of 
motion and a 40 percent rating for severe.  None of the range 
of motion testing documented in the claims file resulted in 
measurements that would translate into severe limitations of 
motion.  In fact, it was specifically noted in the January 
1999 VA examination report that the veteran had no difficulty 
bending and walking, and that he needed no canes, crutches, 
or braces to perform his job as a custodian.  At most, the 
veteran's limitations of motion are moderate.  As such, they 
would warrant no more than a 20 percent rating under this 
Diagnostic Code.  Therefore, a 40 percent evaluation would 
not be available to the veteran under Diagnostic Code 5292.

The Board notes that Diagnostic Code 5003, which pertains to 
degenerative arthritis, would not afford a basis in this case 
for a rating focusing on the pain described as accompanying 
the veteran's lower back condition.  Diagnostic Code 5003 
requires that where, as in this case, limitation of motion is 
present, the condition must be rated on limitation of motion 
under the Diagnostic Code appropriate to the joint or joints 
involved.  Thus, the veteran would be subject to evaluation 
under Diagnostic Code 5292.  Also, Diagnostic Code 5003 
requires that where limitation of motion is present, 
degenerative arthritis be established by x-ray findings.  In 
this case, x-ray findings pertaining to the veteran's lower 
back have not established an arthritic condition.

Therefore, the Board determines that a preponderance of the 
evidence is against the veteran's claim for an increased 
evaluation of his lumbosacral strain beyond the 20 percent 
rating granted to him in the August 1998 statement of the 
case issued during the pendency of this appeal.  See 
38 U.S.C.A. § 5107(b).  Accordingly, the veteran's claim for 
an increased rating of this condition will be denied.

b. Discogenic Disease, 
with Degenerative Joint Disease, of the Cervical Spine

The current 10 percent evaluation of the veteran's discogenic 
disease, with degenerative joint disease, of the cervical 
spine is based on the criteria contained in Diagnostic Code 
5290.  Diagnostic Code 5290 pertains to limitation of motion 
of the cervical spine.  It provides for a 10 percent 
evaluation if the limitation of motion is slight, a 20 
percent evaluation if it is moderate, and a 30 percent 
evaluation if it is severe.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5290 (1999).

None of the range of motion testing documented in the claims 
file resulted in measurements that would translate into 
severe limitations of motion.  In fact, as has been observed, 
it was specifically noted in the January 1999 VA examination 
report that the veteran had no difficulty bending and 
walking, and that he needed no canes, crutches, or braces to 
perform his job as a custodian.  At most, the veteran's 
limitations of motion are moderate and would warrant a 20 
percent evaluation.  The medical evidence of record disclosed 
that the veteran had less than full range of motion for each 
kind of measured movement except the turning of the head to 
the right.  In the categories in which he was deficient, the 
veteran fell more than slightly short of full range of 
motion. 

In view of this evidence, the Board is of the opinion that an 
evaluation of 20 percent for "moderate" limitation of 
motion under Diagnostic Code 5290 is in order. The picture of 
the cervical disorder of the veteran presented by the record 
more closely approximates the criteria for a 20 percent 
evaluation thereunder than for a 10 percent evaluation.  See 
38 C.F.R. § 4.71.  Therefore, the veteran's claim for an 
increased evaluation will be granted.

The Board notes that the veteran's discogenic disease, with 
degenerative joint disease, of the cervical spine may also be 
rated as degenerative arthritis under Diagnostic Code 5003.  
However, as has been observed above, Diagnostic Code 5003 
requires that where, as in this case, limitation of motion is 
present, the condition must be rated on limitation of motion 
under the Diagnostic Code appropriate to the joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Thus, 
the veteran's degenerative joint disease of the cervical 
spine ultimately would be evaluated under Diagnostic Code 
5290.

In addition, the Board observes that the veteran's discogenic 
disease, with degenerative joint disease, of the cervical 
spine may also be rated as intervertebral disc syndrome under 
Diagnostic Code 5293.  Under this code, a 10 percent 
evaluation is provided for a mild intervertebral disc 
syndrome.  A 20 percent rating is provided for moderate 
disability, with recurring attacks.  A 40 percent evaluation 
is provided for pronounced symptomatology; with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, little intermittent relief.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (1999).  In this 
case, it is clear that the veteran has intervertebral disc 
syndrome associated with his neck.  He has been diagnosed 
with discogenic disease.  Moreover, the May 1998 MRI study 
included in the record disclosed spondylolysis of the C4, C5, 
and C6 vertebrae.  It has also been noted that the veteran's 
cervical condition included muscle spasm.  In addition, the 
record indicates that the veteran has recurrent attacks of 
pain.  Thus, many of the criteria for a compensable 
evaluation under this Diagnostic Code have been satisfied.  
The issue is whether the veteran's cervical condition more 
closely approximates a severe one or a moderate one.  The 
Board finds that the condition is more accurately described 
as moderate than severe.  No neuropathy or radiculopathy has 
been associated with his condition.  Although the record 
indicates that the veteran experiences flare-ups of pain 
which are debilitating to him, they are not incapacitating.  
Thus, a 20 percent evaluation for a moderate condition could 
be appropriately assigned to the veteran's cervical condition 
under Diagnostic Code 5293.

c.  Lumbosacral Strain and Discogenic Disease, 
with Degenerative Joint Disease, of the Cervical Spine

In addition to an evaluation under a Diagnostic Code, a 
compensable disability rating may be given under VA 
regulations for disability due to, among other causes, pain 
on use of the part or parts concerned, and/or weakness and 
fatigability on their use if such is supported by adequate 
pathology and evidenced by the visible behavior of a claimant 
in undertaking motion.  A finding of limited range of motion 
and/or instability of the part or parts concerned is not 
required in such a case.  Schafrath v. Derwinski, 1 Vet. 
App. at 592.  Weakness is as significant as limitation of 
motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45 
(1999).  Therefore, a compensable rating of disability may be 
warranted for functional loss due to such factors.  38 C.F.R. 
§ 4.40.  Furthermore, a compensable rating for disability of 
a joint or joints may be given for weakened movement (due to 
muscle injury, disease or injury of peripheral nerves, 
divided or lengthened tendons, etc.), pain on movement, and 
excess fatigability upon use of the disabled part or parts.  
38 C.F.R. § 4.45.  A compensable rating could be warranted 
regardless of whether symptoms were displayed upon repeated 
use or during flare-ups only.  See DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  

While the veteran reported flare-ups involving pain, it is 
clear from the record that he has been able to function 
physically without the aid of a cane, crutches, or braces.  
Furthermore, he has been able to perform a full-time 
custodian's job, including (with the aid of a belt) lifting 
heavy objects.  His walking and bending abilities were 
reported to be normal, his strength good.  Therefore, the 
Board finds that an increased rating under 38 C.F.R. §§ 4.40 
and/or 4.45 is not warranted.


ORDER

An increased evaluation for lumbosacral strain, currently 
evaluated as 20 percent disabling, is denied.

A 20 percent evaluation for discogenic disease, with 
degenerative joint disease, of the cervical spine, is 
granted, subject to controlling regulations applicable to the 
payment of monetary benefits.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 

